Exhibit 10.2

EXECUTION COPY

ACTION PRODUCTS INTERNATIONAL, INC.

PROPRIETARY INFORMATION

AND INVENTIONS AGREEMENT

In consideration of my retention by ACTION PRODUCTS INTERNATIONAL, INC., a
Florida corporation, (the “Company”), and the compensation paid to me, I hereby
agree as follows (each capitalized term used herein and not otherwise defined
herein shall have the meaning as defined in my Employment Agreement (as defined
herein).:

1. Nondisclosure.

1.1 Recognition of Company’s Rights; Nondisclosure. At all times during the Term
and thereafter, I will hold in strictest confidence and will not disclose or use
any of the Company’s Proprietary Information (defined below), except as such
disclosure or use may be required in connection with my work for the Company, or
unless the Board of directors expressly authorizes such in writing. I hereby
assign to the Company any rights I may have or acquire in such Proprietary
Information and recognize that all Proprietary Information shall be the sole
property of the Company and its assigns.

1.2 Proprietary Information. The term “Proprietary Information” shall mean any
and all confidential and/or proprietary knowledge, data or information of the
Company. By way of illustration but not limitation, “Proprietary Information”
includes (a) trade secrets, inventions, mask works, ideas, processes, formulas,
source and object codes, data, programs, other works of authorship, know-how,
improvements, discoveries, developments, designs and techniques (hereinafter
collectively referred to as “Inventions”); and (b) information regarding plans
for research, development, new products, marketing and selling, business plans,
budgets and unpublished financial statements, licenses, prices and costs,
suppliers and customers; and (c) information regarding the skills and
compensation of employees of the Company. Notwithstanding the foregoing, it is
understood that, at all such times, I am free to use information which is
generally known in the trade or industry, which is not gained as a result of a
breach of this Agreement, and my own, skill, knowledge, know-how and experience
to whatever extent and in whichever way I wish.

1.3 Third-Party Information. I understand, in addition, that the Company has
received and in the future will receive from third parties confidential or
proprietary information (“Third-Party Information”) subject to a duty on the
Company’s part to maintain the confidentiality of such information and to use it
only for certain limited purposes. During the Term and thereafter, I will hold
Third-Party Information in the strictest confidence and will not disclose to
anyone (other than Company personnel who need to know such information in
connection with their work for the Company) or use, except in connection with my
work for the Company, Third-Party Information unless expressly authorized by the
Board of directors in writing.

 

1



--------------------------------------------------------------------------------

2. Assignment of Inventions.

2.1 Proprietary Rights. The term “Proprietary Rights” shall mean all trade
secret, patent, copyright, and other intellectual property rights or “moral
rights” throughout the world. “Moral rights” refers to any rights to claim
authorship of an Invention or to object to or prevent the modification of any
Invention, or to withdraw from circulation or control the publication or
distribution of any Invention, and any similar right, existing under judicial or
statutory law of any country in the world, or under any treaty, regardless of
whether or not such right is denominated or generally referred to as a “moral
right.”

2.2 Assignment of Inventions. I hereby assign and agree to assign in the future
(when any such Inventions or Proprietary Rights are first reduced to practice or
first fixed in a tangible medium, as applicable) to the Company all my right,
title and interest in and to any and all Inventions (and all Proprietary Rights
with respect thereto) whether or not patentable or registrable under copyright
or similar statutes, made or conceived or reduced to practice or learned by me,
either alone or jointly with others, in the course and scope of my services to
the Company. Inventions assigned to the Company, or to a third party as directed
by the Company pursuant to this Section 2, are hereinafter referred to as
“Company Inventions.”

2.3 Works for Hire. I acknowledge that all original works of authorship which
are made by me (solely or jointly with others) within the course and scope of my
services to the Company and which are protectable by copyright are “works made
for hire,” pursuant to United States Copyright Act (17 U.S.C., Section 101).

2.4 Enforcement of Proprietary Rights. I will assist the Company in every proper
way to obtain, and from time to time enforce, United States and foreign
Proprietary Rights relating to Company Inventions in any and all countries. To
that end I will execute, verify and deliver such documents and perform such
other acts (including appearances as a witness) as the Company may reasonably
request for use in applying for, obtaining, perfecting, evidencing, sustaining
and enforcing such Proprietary Rights and the assignment thereof. In addition, I
will execute, verify and deliver assignments of such Proprietary Rights to the
Company or its designee. My obligation to assist the Company with respect to
Proprietary Rights relating to such Company Inventions in any and all countries
shall continue beyond the Term, but the Company shall compensate me at a
reasonable rate after the Term for the time actually spent by me at the
Company’s request on such assistance.

2.5 Power of Attorney. In the event the Company is unable for any reason, after
reasonable effort, to secure my signature on any document needed in connection
with the actions specified in the preceding paragraph, I hereby irrevocably
designate and appoint the Company and its duly authorized officers and agents as
my agent and attorney in fact, which appointment is coupled with an interest, to
act for and in my behalf to execute, verify and file any such documents and to
do all other lawfully permitted acts to further the purposes of the preceding
paragraph with the same legal force and effect as if executed by me. I hereby
waive and quitclaim to the Company any and all claims, of any nature whatsoever,
which I now or may hereafter have for infringement of any Proprietary Rights
assigned hereunder to the Company.

 

2



--------------------------------------------------------------------------------

3. Restrictive Covenants.

3.1 No Solicitation of Employees, Consultants, Contractors or Customers. I agree
that during the Term and for one (1) year thereafter, I will not, either
directly or through others, (i) solicit or attempt to solicit any employee of
the Company to end his or her relationship with the Company; and (ii) solicit
any consultant, contractor, or customer of the Company, with whom I had contact
or whose identity I learned as a result of my services to the Company to
diminish or materially alter its relationship with the Company. The parties
agree that for purposes of this Agreement, a customer is any person or entity to
which the Company has provided goods or services at any time during the period
commencing six (6) months prior to the Term and ending at the end of the Term.

3.2 Non-Compete Provision. I agree that during the Term, I will not provide
services similar to those I provide to the Company, to any person or entity in
competition with the Company within any state, province, or similar political
unit in which the Company has or solicits employees, consultants, contractors,
or customers; or provides or solicits products or services. The parties agree
that the geographic scope of the noncompete is reasonable in light of the
geographically broad scope of doing business through direct marketing and the
Internet. I acknowledge that this non-compete provision is limited to the types
of activities and services I provided in my services to the Company. The parties
understand that the scope and nature of my activities and services, and the
Company’s business, products or services, may change as the Company develops. It
is the intent of the parties that the scope of this provision will change to
cover any changes in my activities or services as well as any changes in the
Company’s business, products or services, during the Term. The parties therefore
agree that for purposes of this Agreement, a person or entity is in competition
with the Company if it develops or provides services or products similar to
those presently provided by the Company or developed or provided by the Company
during the Term.

3.3 Injunctive Relief. If I commit a breach, or threaten to commit a breach, of
any of the provisions of Sections 3.1 and 3.2, the Company shall have the right
and remedy (i) to have the provisions of Sections 3.1 and 3.2 specifically
enforced by any court having jurisdiction, it being acknowledged and agreed by
me that the services being rendered hereunder to the Company are of a special,
unique and extraordinary character, that the Company’s business is of a highly
competitive nature, and that any such breach or threatened breach will cause
irreparable injury to the Company and that money damages will not provide an
adequate remedy to the Company; and (ii) to require me to account for and pay
over to the Company all damages suffered by the Company as the result of any
transactions constituting a breach of any of the provisions of Sections 3.1 and
3.2, and I hereby agree to account for and pay over such damages to the Company.

3.4 Non-exclusivity. Each of the rights and remedies enumerated in Section 3
shall be independent of the other, and shall be severally enforceable, and such
rights and remedies shall be in addition to, and not in lieu of, any other
rights and remedies available to the Company under law or equity. In connection
with any legal action or proceeding arising out of this Section 3, the
prevailing party in such action or proceeding shall be entitled to be reimbursed
by the other party for the reasonable attorneys’ fees and costs incurred by the
prevailing party.

 

3



--------------------------------------------------------------------------------

3.5 Duration of Covenant. If I violate any covenant contained in Sections 3.1
and 3.2, the duration of such covenant so violated shall be automatically
extended for a period of time equal to the period of such violation.

3.6 Severability. If any provision of Sections 3.1 and 3.2 is held to be
unenforceable because of the scope, duration or area of its applicability, the
tribunal making such determination shall have the power to modify such scope,
duration, or area, or all of them, and such provision or provisions shall then
be applicable in such modified form.

4. Return of Company Documents. When my services to the Company ends, I will
deliver to the Company any and all drawings, notes, memoranda, specifications,
devices, formulas, and documents, together with all copies thereof, and any
other material containing or disclosing any Company Inventions, Third Party
Information or Proprietary Information of the Company. I further agree that any
property situated on the Company’s premises and owned by the Company, including
disks and other storage media, filing cabinets or other work areas, is subject
to inspection by Company personnel at any time with or without notice.

5. Legal and Equitable Remedies. I recognize that in the course of my services
to the Company, I will have access to Proprietary Information, to Third Party
Information, and to employees, consultants, contractors, clients, and customers
of the Company. I also recognize that the services I will provide are personal
and unique. I understand that because of this the Company may sustain
irreparable injury if I violate this Agreement. In order to limit or prevent
such irreparable injury, the Company shall have the right to enforce this
Agreement and any of its provisions by injunction, specific performance or other
equitable relief, without bond and without prejudice to any other rights and
remedies that the Company may have for a breach of this Agreement.

6. Notices. Any notices required or permitted hereunder shall be given in the
same manner as under the Employment Agreement.

7. General Provisions.

7.1 Governing Law; Consent to Personal Jurisdiction. This Agreement shall be
governed, interpreted and construed in accordance with the laws of the State of
Florida applicable to agreements entered into and to be performed entirely
therein, without to conflict of laws principles. Any suit, action or proceeding
with respect to this Agreement shall be brought exclusively in the courts of the
State of Florida or in the United States courts located in Orlando, Florida. If
any action at law or in equity is brought to enforce or interpret the provisions
of this Agreement, the prevailing party in such action shall be entitled to
reasonable attorneys’ fees. I hereby expressly consent to the personal
jurisdiction of the state and federal courts located in Orlando, Florida for any
lawsuit filed there against me by Company arising from or related to this
Agreement.

7.2 Severability. In case any one or more of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
the other provisions of this Agreement, and this Agreement shall be construed as
if such invalid, illegal or unenforceable

 

4



--------------------------------------------------------------------------------

provision had never been contained herein. If moreover, any one or more of the
provisions contained in this Agreement shall for any reason be held to be
excessively broad as to duration, geographical scope, activity or subject, it
shall be construed by limiting and reducing it, so as to be enforceable to the
extent compatible with the applicable law as it shall then appear.

7.3 Successors and Assigns. This Agreement will be binding upon my heirs,
executors, administrators and other legal representatives and will be for the
benefit of the Company, its successors, and its assigns.

7.4 Survival. The provisions of this Agreement shall survive the termination of
my services to the Company and the assignment of this Agreement by the Company
to any successor in interest or other assignee.

7.5 Waiver. No waiver by the Company of any breach of this Agreement shall be a
waiver of any preceding or succeeding breach. No waiver by the Company of any
right under this Agreement shall be construed as a waiver of any other right.
The Company shall not be required to give notice to enforce strict adherence to
all terms of this Agreement.

The term “Employment Agreement” shall mean the Employment Agreement between me
and the Company dated November 5, 2007, as amended from time to time. This
Agreement shall be effective as of November 5, 2007.

I HAVE READ THIS AGREEMENT CAREFULLY AND UNDERSTAND ITS TERMS.

 

Dated: November 5, 2007

/s/ ROBERT L. BURROWS

(Signature) Robert L. Burrows (Printed Name)

ACCEPTED AND AGREED TO:

ACTION PRODUCTS INTERNATIONAL, INC.

 

By:  

/s/ RONALD S. KAPLAN

  Ronald S. Kaplan   Chief Executive Officer Dated: November 5, 2007

 

5